DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. In response to Applicant’s argument, that the special media mode is recycled materials media mode includes print media formed of recycled materials, the processor would have executable instructions adjusting based on the selection even if the user selects the option.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (JP 2008275842) in view of Takahashi (US 9927753) and further in view of Yamaura (CN 103502011 A).
With regard to claim 1, Uchiyama discloses a non-transitory-machine readable medium (18) [Fig. 8] storing instructions [data] executable by a processing resource (B) [control device] to:
select a special media mode from a plurality of special media modes [See claim 3] based on a weight or a type of print media [printing mode is set according to basis weight and paper type; Para. 0039];
set a set point temperature in accordance with the special media mode [fixing temperature is prepared in advance for each printing mode; Para. 0039].
Uchiyama does not disclose wherein the plurality of special media modes include at least a recycled materials media mode, the recycled materials media mode comprising print media formed of recycled materials and having optical characteristics of recycled media; setting an operational characteristic of a conditioning procedure of a conditioning device to cause the conditioning device to condition the print media in accordance with the special media mode.
However, Takahashi teaches a special mode includes at least a recycled materials media mode [select sheet type; Fig. 4E], the recycled materials media mode comprising print media (335) [recycled paper; Fig. 4E] formed of recycled materials and having optical characteristics of recycled media.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a recycled materials media mode in the plurality of special media modes of Yamaura, since an image having a required print quality is printed out by performing printing with the amount of recording agent, color setting and the like corresponding to recording medium attribute information including a number of information , such as a size, a type and weight.
In addition, it would have been obvious to comprise print media formed of recycled materials and having optical characteristics of recycled media, since it has been held to be within the general skill of a worker in the select art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Note: Oguchi (JP 2016124211) teaches recycled paper has lower whiteness than used paper that has not been recycled [Claim 3]
Lastly, Yamaura teaches setting an operational characteristic of a conditioning procedure of a conditioning device (26) [adjusting air quantity of a blower; Para. 0058] to cause the conditioning device to condition a print media (10) in accordance with a special media mode [type of media; Para. 0058].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of Yamaura with the medium of Uchiyama in order to perform temperature regulation.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (JP 2008275842) in view of Takahashi (US 9927753) and in view of Yamaura (CN 103502011 A) as applied to claim 1 above, and further in view of Ono (JP 2010181469).
With regard to claim 2, Uchiyamas’ medium modified discloses all the limitations of claim 1 but does not disclose wherein each special media mode of the plurality of special media modes corresponds to a respective weight of print media or a respective type of print media.
However, Ono teaches a plurality of special media modes corresponding to a respective weight of print media or a respective type of print media [first mode is applied to thin paper, second mode is applied to thick paper and third mode is applied to thin and thick paper; Fig. 2].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of special media modes correspond to a respective weight of print media or a respective type of print media, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its’ suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With regard to claim 3, Uchiyamas’ modified medium discloses all the limitations of claim 2, and Ono discloses wherein the plurality of special media modes further include:
a first media weight mode [thin paper]; and
a second media weight mode for print media having a different respective weight than a respective weight of print media of the first media weight mode [Thick paper].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (JP 2008275842) in view of Takahashi (US 9,927,753) and in view of Yamaura (CN 103502011 A) and further in view of Ono (JP 2010181469) as applied to claim 2 above, and further in view of Shimizu (US 2012/0162336) in view of Salgado (US 5,946,527).
With regard to claim 7, Uchiyama’s modified discloses all the limitations of claim 2, but does not disclose wherein the plurality of special media modes further include: a legal media mode; a photo media mode; and a recycled media mode.
However, Shimizu teaches a photo media mode.
Salgado teaches a legal media mode [Col. 6; lines 37-51]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of special media modes to include legal and photo media mode in order to provide different image processing of different sizes of documents.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (JP 2008275842) in view of Takahashi (US 9,927,753) and in view of Yamaura (CN 103502011 A) and further in view of Taguchi (US 5,297,376).
With regard to claim 11, Uchiyamas’ modified medium discloses all the limitations of claim 1, but does not disclose including instructions executable by the processing resource to maintain the conditioning device in the special media mode until a different weight or type of print media is detected.
However, Taguchi teaches a control unit automatically selecting a paper size (envelopes) whose size matches size of paper sheet to be used.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to maintain a conditioning device in a special media mode until a different weight or type of print media is detected in order to decrease the likelihood of the medium being damaged by the conditioning device.

Allowable Subject Matter
Claims 4-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to because the prior art does not teach or make obvious setting a tension characteristic of a conditioning procedure to apply a first amount of tension to a print media that is less than a base amount of tension; and setting a compiling rate characteristic of the conditioning procedure to compile the print media at a first compiling rate which is greater than a base rate of print media compiling.
Claim 5 is objected to because the prior art does not teach or make obvious setting an ejection rate characteristic of the conditioning procedure to eject a print media at a first print media ejection rate that is slower than a base print media ejection rate; and setting a compiling rate characteristic of the conditioning procedure to compile the print media at a second compiling rate which is less than a base print media compiling rate.
Claim 6 is objected to because the prior art does not teach or make obvious setting a print media speed characteristic of the conditioning procedure to a speed of the print media to a first print media speed that is less than a base print media speed, in response to a printing fluid density score being greater than a threshold.
Claim 8 is objected to because the prior art does not teach or make obvious causing a conditioning device to set a tension characteristic of a conditioning procedure to apply a first amount of tension to a print media that is less than a base amount of tension; and set a compiling rate characteristic of the conditioning procedure to compile the print media at a first compiling rate which is greater than a base compiling rate, when instruction are set to a photo media mode.
Claim 9 is objected to because the prior art does not teach or make obvious causing a conditioning device to set a tension characteristic of a conditioning procedure to apply a first amount of tension to a print media that is less than a abase amount of tension; and set an ejection rate characteristic of the conditioning procedure to eject the print media at a first print media ejection rate that is slower than a base print media ejection rate, when set to a recycled media mode.
Claim 10 is objected to because the prior art does not teach or make obvious setting a print media speed characteristic of the conditioning procedure to a speed of the print media to a first print media speed that is less than a base print media speed, when instructions are set to a legal media mode, in response to a printing fluid density score being greater than a threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853